t c memo united_states tax_court david f driggers petitioner v commissioner of internal revenue respondent docket no filed date david f driggers pro_se michael d zima for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes additions to tax and penalties as follows year deficiency sec_6651 sec_6661 sec_6662 additions to tax penalty_accuracy-related dollar_figure big_number dollar_figure big_number dollar_figure -- -- dollar_figure big_number big_number big_number -- -- -- big_number big_number the issues for decision are whether petitioner underreported his income for and as determined by respondent whether petitioner is liable for the additions to tax for failure_to_file timely returns for and whether petitioner is liable for the addition_to_tax pursuant to section for an understatement of income_tax on his federal_income_tax return and whether petitioner is liable for the accuracy-related_penalties pursuant to sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the first and second supplemental stipulations of facts are incorporated herein by this reference petitioner resided in ponte vedra beach florida at the time he filed his petition at all times between date and date petitioner was married to arlene c driggers petitioner filed federal_income_tax returns for the taxable years and on date petitioner timely filed his federal_income_tax return on his returns for and petitioner reported income from first coast 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure engineers inc fce of dollar_figure and dollar_figure respectively on his returns for and petitioner reported no income from paragon construction group inc pcg in and dollar_figure in after examining petitioner's returns respondent determined that petitioner underreported his income during the years in issue relying primarily on the income figures listed in two separate loan applications completed and signed by petitioner respondent determined that petitioner's total income from fce was dollar_figure in and dollar_figure in and that his income from pcg was dollar_figure in and dollar_figure in loan applications the first loan application was completed by petitioner and mrs driggers in an attempt to finance the construction of their new residence petitioner and mrs driggers submitted a residential_loan application on date application on the application petitioner listed his current gross monthly income as dollar_figure which translates to dollar_figure per year for in connection with the application petitioner authorized his employer fce to verify his employment on the request for verification of employment form completed by fce on date petitioner's current weekly salary is listed as dollar_figure which translates to dollar_figure per year for in addition this verification form also lists petitioner's salary as dollar_figure petitioner and mrs driggers completed a second loan application in an attempt to refinance their home mortgage in the application on the application petitioner and mrs driggers listed their combined monthly income as dollar_figure which translates to dollar_figure annually with this application petitioner and mrs driggers submitted what they purported to be their federal_income_tax return on this purported return petitioner and his wife claimed to have earned dollar_figure in wages during a form_w-2 was included with this purported return listing petitioner's wages from his employer pcg as dollar_figure for also submitted with the application was a purported copy of petitioner's and mrs driggers' federal_income_tax return this purported return lists petitioner's and mrs driggers' income as dollar_figure for a form_w-2 was also included with this purported return listing petitioner's wages from pcg as dollar_figure these purported returns and forms w-2 were never filed with the internal_revenue_service respondent's reliance on petitioner's income figures listed in these loan applications is supported by additional evidence income from first coast engineers inc petitioner and howard young incorporated fce on date fce was engaged in the construction business as a general contractor from its incorporation until sometime in petitioner was a 50-percent_shareholder of fce and its vice president mr young owned the remaining percent of fce's shares and was its president fce paid both petitioner and mr young salaries based upon how much time each put into the company during a given week with the exception of a brief period during petitioner worked for fce on a full-time basis from its inception until the day it ceased operations in in addition to petitioner and mr young fce employed theresa j fischer as a receptionist bookkeeper office secretary prior to incorporating fce petitioner owned his own painting business this business accrued federal tax_liabilities which petitioner failed to pay an agent of the commissioner came to the offices of fce to inquire about the payment of these tax_liabilities and issued a levy upon the wages of petitioner in an effort to avoid the levy of his wages petitioner directed that what was termed his wages would be lowered to dollar_figure per week effective date petitioner received checks written to him from fce in amounts totaling dollar_figure in dollar_figure in and at least dollar_figure2 in 2in auditing petitioner's tax_year respondent issued summonses for checks written on the first coast engineers inc fce account at barnett bank which were in excess of dollar_figure therefore if there were any checks written by fce to petitioner in amounts less than dollar_figure they are not in the record to compensate for the illusory reduction in his salary petitioner directed ms fischer to write checks on fce's account payable either to cash a fictitious subcontractor called delta design or to ms fischer herself ms fischer wrote approximately four checks to delta design on fce's account each in an amount of approximately dollar_figure if the payee on the check were ms fischer she would give the proceeds to petitioner petitioner received dollar_figure in dollar_figure in and dollar_figure in in this manner during and fce leased a chevrolet corvette for petitioner's use during this period fce paid the lease payments for this automobile which totaled dollar_figure in dollar_figure in and dollar_figure in in addition all expenses relating to this automobile were paid for by fce petitioner used this vehicle for personal trips petitioner did not present any documentation regarding the business use of this vehicle fce also paid for certain vacations for petitioner and mrs driggers which included two trips to las vegas nevada and a trip to miami florida on occasion fce purchased tickets to various professional tennis and golf tournaments for petitioner and his wife petitioner did not present any evidence that any business was conducted during these occasions petitioner used fce funds to partially pay for the construction of his personal_residence in particular fce paid first coast supply between dollar_figure and dollar_figure to build and install kitchen cabinets in petitioner's new home in late or early petitioner and mr young had a falling out and fce ceased operations by early upon the closing of fce the company's computer and copier were stored at the apartment of ms fischer until they were given to petitioner income from paragon construction group inc on date petitioner incorporated pcg which operated as a general contractor in the construction business petitioner was the sole shareholder and president of this corporation petitioner started pcg with a capital_contribution of dollar_figure pcg had a corporate bank account at first union national bank of florida petitioner had complete control_over this account checks written on pcg's corporate account directly to petitioner totaled dollar_figure in and dollar_figure in in addition to the checks written directly to petitioner pcg also paid for labor materials building permits and property taxes associated with the construction of petitioner's personal_residence including the following check no date payee coastal interiors amount dollar_figure a b hardwood flooring rambo's landscaping wesley luchenbill a b hardwood flooring st johns county wesley luchenbill rambo's landscaping a b hardwood flooring wesley luchenbill dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure furthermore pcg paid for numerous other miscellaneous expenses which respondent determined were petitioner's personal expenses including check no date payee circuit city nationwide insurance circuit city southern bell southern bell geico insurance_company ford motor credit co jiffy lube the haskell company ponte vedra inn club atp tour ford motor credit co geico insurance_company southern bell geico insurance_company ford motor credit co oak bridge club cesery blvd pawn shop tax collector ford motor credit co southern bell ponte vedra inn club atp tour geico insurance_company the haskell company ford motor credit co the haskell company southern bell tax collector atp tour jacksonville fed credit_union tax collector the haskell company ford motor credit co amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure southern bell dollar_figure city of st augustine parking div dollar_figure dollar_figure clerk of the county court r a green p a dollar_figure dollar_figure geico insurance_company dollar_figure ponte vedra inn club dollar_figure atp tour ford motor credit co dollar_figure dollar_figure the haskell company dollar_figure tax collector dollar_figure the haskell company dollar_figure jacksonville fed credit_union ford motor credit co dollar_figure dollar_figure southern bell dollar_figure geico insurance_company dollar_figure ford motor credit co dollar_figure geico insurance_company the haskell company dollar_figure dollar_figure southern bell dollar_figure ponte vedra inn club dollar_figure atp tour ford motor credit co dollar_figure dollar_figure jacksonville fed credit_union dollar_figure geico insurance_company dollar_figure chemlawn dollar_figure southern bell the haskell company dollar_figure dollar_figure ford motor credit co dollar_figure the haskell company jacksonville fed credit_union dollar_figure cone purcell miller flanagan p a dollar_figure dollar_figure mahoney adams criser p a southern bell dollar_figure petitioner has not presented any evidence to substantiate the business nature of any of these expenses opinion the principal issue in this case is whether petitioner realized unreported income for the taxable years and respondent reconstructed petitioner's income during the years in issue from figures that petitioner listed on various loan applications and on purported copies of his form sec_1040 and forms w-2 attached to one of these applications respondent contends that the use of these figures is supported by other evidence demonstrating petitioner's receipt of unreported income from fce and pcg in his post-trial brief petitioner argues that respondent's determination is not based on any fact or evidence and is completely unfounded we disagree respondent's determinations are normally entitled to a presumption of correctness rule a 290_us_111 in order to deprive respondent's determination of this presumption petitioner must demonstrate that the determination is arbitrary and unreasonable 40_tc_373 petitioner has failed to so demonstrate respondent has provided sufficient evidence to show that the determinations were neither arbitrary nor unreasonable here respondent reconstructed petitioner's income using the figures that petitioner himself listed on various loan applications and on the purported copies of his tax returns and forms w-2 attached to one of these loan applications this court has previously held that the use of income figures supplied by the taxpayer himself is an eminently reasonable and fitting method for computing the taxpayer's true income schroeder v commissioner tcmemo_1989_110 held that the use of income figures listed on invalid federal_income_tax returns was a reasonable method of reconstructing the taxpayer's income see also hill v commissioner tcmemo_1995_136 affd without published opinion 86_f3d_1155 6th cir schroeder v commissioner tcmemo_1986_583 therefore respondent's use of this method of reconstruction was well within the discretion of respondent sec_446 at trial respondent also introduced summaries of numerous checks drawn on fce's account which list ms fischer as the payee ms fischer identified the checks which were cashed for petitioner these checks totaled dollar_figure in dollar_figure in and dollar_figure in these amounts exceed the income reported by petitioner on his delinquent returns for these respective years we found ms fischer's testimony persuasive and consequently find that petitioner received income during and in amounts greater than that reported on his federal_income_tax returns for these years respondent also presented evidence that petitioner received unreported income including checks written on pcg's corporate account during and which list petitioner as the payee these checks totaled dollar_figure in and dollar_figure in although we find that petitioner underreported his income during the years in issue it is not possible to determine the exact amount based on the record before us where as here a taxpayer fails to keep books_and_records sufficient to establish the amount of his tax_liabilities or if the records maintained do not clearly reflect income then the commissioner is authorized to reconstruct income by any method which in the commissioner's opinion clearly reflects the taxpayer's income sec_446 harbin v commissioner supra pincite sec_1 b income_tax regs the commissioner may use any reasonable method to compute the income and no particular method is required 287_f2d_878 5th cir the commissioner's method need not be exact but must be reasonable 348_us_121 884_f2d_1085 8th cir affg tcmemo_1988_410 courts permit the commissioner broad discretion in this area requiring only that the estimate be rational 'in logic and in light of normal business experience ' rowell v commissioner supra pincite quoting mertens law of federal income_taxation sec_12 pincite rev as the court_of_appeals for the ninth circuit explained in 796_f2d_303 9th cir quoting 394_f2d_366 5th cir affg t c memo affg tcmemo_1984_601 arithmetic precision was originally and exclusively in the taxpayer's hands and he had a statutory duty to provide it h aving defaulted in his duty he cannot frustrate the commissioner's reasonable attempts by compelling investigation and recomputation under every means of income determination nor should he be overly chagrined at the tax court's reluctance to credit every word of his negative wails petitioner has failed to persuade us that respondent's determination of his income for any of the years in issue was erroneous petitioner relied heavily on his own testimony to satisfy his burden_of_proof we found most of petitioner's trial testimony to be general vague conclusory and questionable in material respects under the circumstances presented here we are not required to and generally do not rely on petitioner's testimony to sustain his burden of establishing error in respondent's determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 we believe that respondent's method of reconstruction was rational and accordingly we sustain respondent's determination of petitioner's income additions to tax and penalties respondent determined that petitioner is liable for the additions to tax for failure_to_file timely returns for and sec_6651 imposes an addition_to_tax in case of failure_to_file a timely tax_return unless the taxpayer can show that such failure is due to reasonable_cause and not due to willful neglect petitioner neither argued nor offered any evidence to show that the additions to tax pursuant to sec_6651 should not be imposed therefore we sustain respondent's determination under sec_6651 respondent also determined that petitioner is liable for the addition_to_tax for substantial_understatement_of_income_tax as prescribed by sec_6661 with respect to his return as in effect during sec_6661 imposed an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax finally respondent determined that petitioner is liable for the accuracy-related_penalties prescribed by sec_6662 with respect to his and returns sec_6662 imposes a penalty equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax both sec_6661 and sec_6662 define a substantial_understatement as an understatement_of_tax liability equal to the greater of percent of the tax required to be shown for the taxable_year or dollar_figure sec_6661 sec_6662 in determining whether there is a substantial_understatement of tax_liability the amount of an understatement is reduced by any portion attributable to the tax treatment of an item for which the taxpayer had substantial_authority or by any item with respect to which the relevant facts affecting the taxpayer's treatment are adequately disclosed in the return or in a statement attached to the return sec_6661 sec_6662 petitioner bears the burden of proving that respondent's determination of an addition_to_tax under sec_6661 or accuracy-related_penalty under sec_6662 is erroneous see rule a 79_tc_846 petitioner also bears the burden of proving that he had substantial_authority for omitting an item from his return see 104_tc_518 petitioner has failed to satisfy his burden of proving that respondent's determination is erroneous accordingly we sustain respondent's determination that petitioner is liable for the addition_to_tax prescribed by sec_6661 with respect to his return and the accuracy-related_penalties prescribed by sec_6662 with respect to his and returns decision will be entered under rule
